DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to Claims 1 and 13-15, filed 05/22/2020, is acknowledged and accepted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 states “an LCoS device.” This limitation “LCoS” is not defined in the claim. For examination purposes, “LCoS“ will be taken as “liquid crystal on silicon”.
	Claim 15 states “a transmissive LCD device”. The limitation “LCD” is not defined in the claim. For examination purposes, “LCD” will be taken as “liquid-crystal display”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGuire (US 2007/0177275 A1) in view of Lvovskiy (US 7,982,959) and Karasawa et al., (Karasawa hereinafter) (US 2006/0072209 A1).
With respect to Claim 1, McGuire teaches a head-up display system comprising: a microdisplay-based projection system (802, Figure 58); a relay optical system (806, Figure 58), wherein the relay optical system receives the diffused intermediate image (467, Figure 55); and a combiner (808, Figure 58), wherein the combiner (808, Figure 58) comprises an anamorphic aspheric semi-reflective surface (¶[0241]) that partially reflects (¶[0240]) light received from the relay optical system to an observer (¶[0156]) of the head-up display system to thereby create a virtual image (307, Figure 48; see also ¶[0178]) in the far field, and wherein the semi-reflective surface (¶[0241]) partially transmits light (¶[0241]-[0242]) from the outside world to the observer (¶[0156]).  
McGuire fails to teach the microdisplay-based projection system projects an intermediate image onto a plane, wherein a diffuser is positioned in the plane of the intermediate image such that the diffuser receives the intermediate image and diffuses the intermediate image with angularly spread light; and wherein the combiner (808, Figure 58) is positioned to receive light from the relay optical system (806, Figure 58) at large off-axis angles and deliver aberration corrected light to the viewer.
Lvovskiy teaches a head-up display system comprising: a microdisplay-based projection system (4, Figure 1) that projects an intermediate image (intermediate transparent diffusive screen 5, Figure 1) onto a plane (focal plane, column 3, lines 39-41), wherein a diffuser (5, Figure 1) is positioned in the plane of the intermediate image such that the diffuser receives the intermediate image and diffuses the intermediate image with angularly spread light (Figure 1). 
Therefore it would have been obvious to one skilled in the art at time of the invention to combine the teachings of McGuire having the head-up display system with the teachings of Lvovskiy having the intermediate image and diffuser for the purpose of having a microdisplay-based projection systems that projects an intermediate image onto a plane wherein a diffuser is positioned in the plane of the intermediate image were known in the prior art to be a generally equivalent means as exemplified by Lvovskiy.  At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to replace one projection system for another because the substitution of one known element for another known element would have yielded predictable results to one of ordinary skill in the art.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982); In re Siebentritt, 54 CCPA 1083, 372 F.2d 566, 152 USPQ 618 (1967).
Karasawa teaches a projector (title and abstract) wherein the combiner (60, Figure 1) is positioned to receive light (20, Figure 1) from the relay optical system (Figure 1) at large off-axis angles (see Figure 1) and deliver aberration corrected light (Figure 6) to the viewer (¶[0072]).
Therefore it would have been obvious to one skilled in the art at time of the invention to combine the teachings of McGuire having the head-up display system with the teachings of Karasawa having the combiner and aberration correction for the purpose of creating realistic and cinematic-like effects.
With respect to Claim 2, McGuire further teaches the anamorphic aspheric semi-reflective surface (¶[0241]) of the combiner is a biconic surface having two radii and two conic constants. 
With respect to Claim 3, McGuire further teaches a mirror (fold mirror may be inserted, ¶[0238]), wherein the mirror comprises an anamorphic aspheric reflective surface (¶[0241]) positioned between the relay optical system (806, Figure 58) and the combiner (808, Figure 58),
With respect to Claim 4, McGuire further teaches wherein the relay optical system (806, Figure 58), the combiner (808, Figure 58), and the mirror (fold mirror may be inserted, ¶[0238]) are provided with aberration correction capabilities to compensate for aberrations produced by the combiner (808, Figure 58) as a result of a large off-axis angle at which the light is received by the anamorphic aspheric semi-reflective surface (¶[0241]) from the mirror (fold mirror may be inserted, ¶[0238]).
 With respect to Claim 5, McGuire teaches the head-up display system of claim 3.
 McGuire fails to teach wherein the anamorphic aspheric reflective surface of the mirror is a biconic surface having two radii and two conic constants.  However, the known technique of replacing an aspheric refracting lens with equivalent aspheric reflecting mirror was recognized as part of the ordinary capabilities of one skilled in the art to permit bending of the optical system and reduction of chromatic aberration.  See (US 6,262,849).  One of ordinary skill in the art would have been capable of applying this known technique to the known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to apply the known technique of a mirror, wherein the mirror comprises an anamorphic aspheric reflective surface positioned between the relay optical system and the combiner (808, Figure 58), wherein the relay optical system, the combiner (808, Figure 58), and the mirror are provided with aberration correction capabilities to compensate for aberrations produced by the combiner (808, Figure 58) as a result of a large off-axis angle at which the light is received by the anamorphic aspheric semi-reflective surface (¶[0241]) from the mirror, wherein the anamorphic aspheric reflective surface of the mirror is a biconic surface having two radii and two conic constants to achieve the claimed invention and the modification would have the yielded predictable results.  See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) and Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976).
With respect to claim 6, McGuire discloses the relay optical system and the combiner (808, Figure 58) are provided with aberration correction capabilities to compensate for aberrations produced by the combiner (808, Figure 58) as a result of a large off-axis angle at which the light is received by the anamorphic aspheric semi-reflective surface (¶[0241]) from the relay optical system. 
With respect to Claim 7, McGuire further teaches the relay optical system comprises a first lens group (E1, Figure 58) and a second lens group (E3-E6, Figure 58), wherein each lens within the first lens group (E1, Figure 58) is aligned along a first optical axis (see Figure 58), wherein each lens within the second lens group (E3-E6, Figure 58) is aligned along a second optical axis (see Figure 58), wherein the first optical axis is substantially parallel to the second optical axis (see Figure 58), and wherein the first optical axis (see Figure 58) is offset perpendicularly from the second optical axis by a distance ΔA (i.e. ΔA = 0) (see Figure 58). 
With respect to Claim 8, McGuire further teaches wherein the distance ΔA is in the range of -50mm to 50mm (see Figure 58 and ¶[0249]).
With respect to claim 9, McGuire further teaches the first lens group (E1, Figure 58) and the second lens group (E3-E6, Figure 58) consist of lenses substantially free of tilting with respect to the first optical axis (see Figure 58) and the second optical axis (see Figure 58). 
With respect to claim 10, McGuire further teaches the relay optical system consists of only the first lens group (E1, Figure 58) and the second lens group (E3-E6, Figure 58). 
With respect to claim 11, McGuire further teaches the relay optical system comprises at least one lens with a toroidal (¶[0181]), aspherical, or biconic surface. 
With respect to claim 12, McGuire further teaches wherein the diffuser comprises an item selected from the group consisting of diffusing film, random microstructures on glass (¶[0132]), lenslet array on glass, array of microprisms on glass, and combinations thereof. 

	Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGuire (US 2007/0177275 A1) in view of Lvovskiy (US 7,982,959) and Karasawa  (US 2006/0072209 A1), and in further view of Bell et al., (Bell hereinafter) (US 20050225824 A1).
With respect to Claim 13, McGuire in view of Lvovskiy and Karasawa teach the head-up display system of claim 1.
McGuire in view of Lvovskiy and Karasawa fail to teach wherein the microdisplay-based projection system includes a digital micromirror device and modulator.
Bell teach a high-efficiency micro-display device (title and abstract) wherein the microdisplay-based projection system includes a digital micromirror device (Figure 3A; see also ¶[0028]) and modulator (Figure 3A; see also ¶[0028]).
Therefore it would have been obvious to one skilled in the art before the date of the invention to combine the teachings of McGuire in view of Lvovskiy and Karasawa having the system with the teachings of Ichikawa having the digital micromirror device and modulator for the purpose of controlling different levels of brightness by controlling either the analog drive voltage or the duration of the polarization altering state at each pixel, ¶[0022].
With respect to Claim 14, McGuire in view of Lvovskiy and Karasawa teach the head-up display system of claim 1.
McGuire in view of Lvovskiy and Karasawa fail to teach wherein the microdisplay-based projection system includes an LCoS device.
Bell teach a high-efficiency micro-display device (title and abstract) wherein the microdisplay-based projection system includes an LCoS device, (¶[0022]).
Therefore it would have been obvious to one skilled in the art before the date of the invention to combine the teachings of McGuire in view of Lvovskiy and Karasawa having the system with the teachings of Bell having the microdisplay-based projection system includes an LCoS device for the purpose of having the ability of adding polarizers and modifying prisms, ¶[0026].
With respect to Claim 15, McGuire in view of Lvovskiy and Karasawa teach the head-up display system of claim 1.
McGuire in view of Lvovskiy and Karasawa fail to teach wherein the microdisplay-based projection system includes a transmissive LCD device.
Bell teach a high-efficiency micro-display device (title and abstract) wherein the microdisplay-based projection system includes a transmissive LCD device (¶[0019]).
Therefore it would have been obvious to one skilled in the art before the date of the invention to combine the teachings of McGuire in view of Lvovskiy and Karasawa having the system with the teachings of Bell having the microdisplay-based projection system includes a transmissive LCD device for the purpose of incident illumination of one polarization is either allowed to remain in or is rotated to the S-polarization state to create a bright pixel, incident illumination of one polarization is either allowed to remain in or is rotated to the S-polar ization State to create a bright pixel, ¶[0022].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Tamara Y. Washington/           Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872